Title: From Thomas Jefferson to Mary Jefferson Eppes, 26 February 1804
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  Washington Feb. 26. 04.
               
               A thousand joys to you, my dear Maria, on the happy accession to your family. a letter from our dear Martha by last post gave me the happy news that your crisis was happily over and all well. I had supposed that if you were a little later than your calculation, and the rising of Congress as early as we expected, that we might have been with you at the moment when it would have been so encouraging to have had your friends around you. I rejoice indeed that all is so well. Congress talk of rising the 12th. of March, but they will probably be some days later. you will doubtless see mr Eppes & mr Randolph immediately on the rising of Congress. I shall hardly be able to get away till some days after them. by that time I hope you will be able to go with us to Monticello and that we shall all be there together for a month: and the interval between that and the autumnal visit will not be long. will you desire your sister to send for mr Lilly and to advise him what orders to give Goliah for providing those vegetables which may come into use for the months of April, August & september. deliver her also my affectionate love. I will write to her the next week. kiss all the little ones, and be assured yourself of my tender and unchangeable affection.
             